Opinion issued January 16, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00693-CV
                           ———————————
 AMELIA COLVIN, INDEPENDENTLY AND AS EXECUTRIX FOR THE
            ESTATE OF FRANCIS COVIN, Appellant
                                       V.
                    MICHAEL MASCIARELLI, Appellee


    On Appeal from County Court at Law Number 3 and Probate Court
                        Brazoria County, Texas
                   Trial Court Case No. PR026308-B


                         MEMORANDUM OPINION

      Appellant, Amelia Colvin, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

After being notified that this appeal was subject to dismissal, appellant did not

respond. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                           2